Citation Nr: 1819814	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-14 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative right scaphoid fracture for the period from May 8, 2009, through February 14, 2012.

2.  Entitlement to a rating in excess of 40 percent for status post right wrist arthrodesis from September 1, 2012.

3.  Entitlement to ratings for neurological manifestations of a postoperative (carpal scaphoid implant) fracture of the carpal scaphoid in excess of 50 percent from May 8, 2009, through January 12, 2010, and from May 1, 2010, through February 14, 2012, 10 percent from February 15, 2012, through May 30, 2016, and 30 percent from May 31, 2016.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected disabilities.

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Oakland, California, U.S. Department of Veterans Affairs (VA) Regional Office (RO), which assigned a 30 percent rating for postoperative carpal scaphoid implant for non-union scaphoid of the right wrist under Diagnostic Codes (DCs) 5215-8515, effective from May 8, 2009, the date of the increased rating claim. 

The RO issued another rating decision in September 2010, which assigned a temporary total (100 percent) convalescence rating under 38 C.F.R. § 4.30 (2017) for the period from January 13, 2010, through April 30, 2010, and resumed the 30 percent rating effective May 1, 2010.  The Veteran continued to appeal, requesting an even higher disability rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

A March 2013 rating decision assigned a 10 percent rating (under DCs 5003-5215) for postoperative right scaphoid fracture for the period from May 8, 2009, through February 14, 2012, and a 100 percent rating under 38 C.F.R. § 4.30 for the period from February 15, 2012, through August 31, 2012; a 30 percent rating (under DC 5214) for status post right wrist arthrodesis, effective September 1, 2012; and, a 50 percent rating for postoperative carpal scaphoid implant for non-union fracture of the carpal scaphoid of right wrist median nerve for the period from May 8, 2009, through January 12, 2010; a temporary total (100 percent, convalescence) rating under 38 C.F.R. § 4.30 for the period from January 13, 2010, through April 30, 2010; a 50 percent rating from May 1, 2010, and a 10 percent rating from February 15, 2012 under DC 8515.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB, 6 Vet. App. at 38-39.

The RO issued another rating decision in September 2016, which increased the disability rating for the postoperative carpal scaphoid implant for non-union fracture of the carpal scaphoid of right wrist median nerve to 30 percent, effective from May 31, 2016.  The rating decision also increased the disability rating for the status post right wrist arthrodesis to 40 percent, effective September 1, 2012.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB, 6 Vet. App. at 38-39.

In August 2015 and March 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

The Board finds there has been substantial compliance with its April 2010 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

At the May 2016 VA wrist examination, the VA examiner determined that the service-connected right wrist disabilities impacted the Veteran's ability to perform any type of occupational task.  Specifically, the examiner found that the Veteran could not do construction work making garage doors as he did in the past.  The Board finds that this evidence reasonably raises the claim for a TDIU due to the service-connected disabilities on appeal, and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  From May 8, 2009, through February 14, 2012, the postoperative right scaphoid fracture was assigned the maximum schedular disability rating for limitation of motion of the right wrist, and ankylosis was not shown by the evidence of record. 

2.  Since September 1, 2012, the status post right wrist arthrodesis has been manifested by favorable ankylosis.

3.  From May 8, 2009 through January 12, 2010, and from May 1, 2010, through February 14, 2012, the neurological manifestations of the postoperative (carpal scaphoid implant) fracture of the carpal scaphoid most nearly approximated severe incomplete paralysis of the median nerve rather than complete paralysis.

4.  From February 15, 2012, through May 30, 2016, the neurological manifestations of the postoperative (carpal scaphoid implant) fracture of the carpal scaphoid most nearly approximated mild incomplete paralysis of the median nerve.

5.  Since May 31, 2016, the neurological manifestations of the postoperative (carpal scaphoid implant) fracture of the carpal scaphoid most nearly approximated moderate incomplete paralysis of the median nerve.

CONCLUSIONS OF LAW

1.  The claim of entitlement to a rating in excess of 10 percent for postoperative right scaphoid fracture for the period from May 8, 2009, through February 14, 2012, is denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5215 (2017).

2.  The claim of entitlement to a rating in excess of 40 percent for status post right wrist arthrodesis from September 1, 2012, is denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, DCs 5299-5214 (2017).

3.  The claim of entitlement to ratings for neurological manifestations of a postoperative (carpal scaphoid implant) fracture of the carpal scaphoid in excess of 50 percent from May 8, 2009, through January 12, 2010, and from May 1, 2010, through February 14, 2012, 10 percent from February 15, 2012, through May 30, 2016, and 30 percent from May 31, 2016, is denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8515 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

A.  General Regulations and Statutes

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of January 1986 granted service connection for the Veteran's post-operative carpal scaphoid implant for nonunion fracture of carpal scaphoid of the right major wrist.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The U.S. Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

As stated in Correia v. McDonald, 28 Vet. App. 158 (2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  The Court further held that 38 C.F.R. § 4.59 required that all VA examination reports:  "(1) carefully note facial expression or wincing on pressure or manipulation and relate that to the affected joint; (2) carefully note crepitation in the soft tissues or joint structures; and (3) test for pain throughout range of motion in various ways."  The Board finds that the VA examinations obtained for evaluating the severity of the disabilities on appeal meet this requirement.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Initially, the Board also notes that the Veteran is right-hand dominant and thus his right wrist is the major wrist.  See June 2016 VA examination.

B.  Postoperative Right Scaphoid Fracture

The Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. § 4.71a, DCs 5003-5215 for his postoperative right scaphoid fracture for the period from May 8, 2009, through February 14, 2012.  He seeks a higher disability rating.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.

DC 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist.  A 10 percent disability rating is the maximum schedular disability rating available under DC 5215.  38 C.F.R. § 4.71a.

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I (2017). 

From May 8, 2009, through February 14, 2012, there is only one VA examination of record - the September 2009 VA examination.  At the September 2009 VA examination, the Veteran displayed limitation of palmar flexion in line with the forearm (i.e., to 40 degrees) in his right wrist.  Accordingly, the Veteran was assigned a 10 percent disability rating under DC 5215.  38 C.F.R. § 4.71a.  When, as here, there is limitation of motion of the specific joint that is compensable (10 percent or higher) under the appropriate DC, the compensable limitation of motion should be rated under the appropriate DC for the specific joint or joints involved.  38 C.F.R. § 4.71a.  Thus, the Veteran is not entitled to a higher disability rating under DC 5003, since the Veteran was appropriately rated under DC 5215.  38 C.F.R. § 4.71a.  The Veteran is currently in receipt of the maximum schedular disability rating available under DC 5215, and a higher rating is not available under DCs 5003 or 5215.  38 C.F.R. § 4.71a.  

In forming this decision, the Board has considered the Veteran's complaints of pain in the right wrist.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment.  These provisions are not applicable where, as in this case, the maximum rating for limitation of motion has been awarded.   Johnston, 10 Vet. App. at 84-5; 38 C.F.R. § 4.59.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's postoperative right scaphoid fracture from May 8, 2009, through February 14, 2012, but finds none are raised by the medical evidence.  In particular, DC 5214 provides ratings for ankylosis of the wrist.  38 C.F.R. § 4.71a.  Ankylosis was not demonstrated by the Veteran's ranges of motion of the right wrist, albeit limited, at the September 2009 VA examination, the April 2010 private orthopedic examination, or at the September 2010 private medical statement.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); see Nix v. Brown, 4 Vet. App. 462, 465 (1993); see also Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Further, the VA and private treatment records do not document that the Veteran's right wrist was ankylosed.  Here, there is no medical evidence of ankylosis of the right wrist to warrant a higher disability rating from May 8, 2009, through February 14, 2012.  38 C.F.R. § 4.71a, DC 5214.  

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected postoperative right scaphoid fracture more nearly met or nearly approximated the criteria for a higher disability rating for the period from May 8, 2009, through February 14, 2012.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the lay statements must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and his spouse are competent to give evidence about what they observe or experience.  For example, they are competent to report that the Veteran experiences certain symptoms, such as pain, and they are credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's and his spouse's competent and credible beliefs that the Veteran's disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examination that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiner has the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay statements.

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected postoperative right scaphoid fracture at any time from May 8, 2009, through February 14, 2012.  The claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017).

C.  Status Post Right Wrist Arthrodesis

The Veteran is in receipt of a 40 percent disability rating under 38 C.F.R. § 4.71a, DCs 5299-5214 for his status post right wrist arthrodesis since September 1, 2012.  In this regard, if a veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (2017) (providing specific means of listing DC for unlisted disease or injury).  He seeks a higher disability rating.

DC 5214 provides ratings for ankylosis of the wrist.  Ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist.  Unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist.  38 C.F.R. 
§ 4.71a.  A Note provides that extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  38 C.F.R. § 4.71a.

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected status post right wrist arthrodesis since September 1, 2012.  38 C.F.R. § 4.71a, DC 5214.  Specifically, at the May 2016 VA examination, the VA examiner found that the Veteran had lost all motion in his right wrist.  The examiner found that the Veteran's right wrist was surgically ankylosed at 5 degrees dorsiflexion, which the examiner found was "extremely favorable."  A December 2017 VA orthopedic surgeon provided an addendum medical opinion, following a review of the May 2016 VA examination.  The surgeon found that the examination findings of no motion at the right wrist was the expected outcome of the fusion surgery that the Veteran underwent.  The surgeon stated that the observed wrist position of 5 degrees of dorsiflexion was the desired position of fusion for the wrist.  The surgeon did not find that the Veteran's right wrist was manifested by unfavorable ankylosis.  The VA and private treatment records do not document that the Veteran's right wrist is manifested by unfavorable ankylosis.  There is no medical evidence of unfavorable ankylosis of the right wrist to warrant a higher disability rating since September 1, 2012.  38 C.F.R. § 4.71a, DC 5214.  

In forming this decision, the Board has considered the Veteran's complaints of pain in the right wrist.  However, the evidence of record does not establish that this additional pain and flare-ups have caused the right wrist to be ankylosed in an unfavorable position at any point since September 1, 2012.  Further limitation of motion does not entitle the Veteran to a higher disability rating.  Instead, as previously mentioned, the Veteran's right wrist must demonstrate unfavorable ankylosis.  Thus, even when considering the Veteran's additional pain and flare-ups, the requirements for a higher rating for the right wrist disability are not met since September 1, 2012.  Accordingly, the Board finds the current 40 percent evaluation assigned adequately compensates the Veteran for the pain and functional impairment caused by his right wrist disability.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.59.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's status post right wrist arthrodesis, but finds none are raised by the medical evidence.  38 C.F.R. § 4.71a.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected status post right wrist arthrodesis more nearly met or nearly approximated the criteria for a higher disability rating since September 1, 2012.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the lay statements must be considered.  See Buchanan, 451 F.3d at 1331 Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran and his spouse are competent to give evidence about what they observe or experience.  For example, they are competent to report that the Veteran experiences certain symptoms, such as pain, and they are credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's and his spouse's competent and credible beliefs that the Veteran's disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examination that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiner has the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay statements.

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent for the service-connected status post right wrist arthrodesis at any time since September 1, 2012.  The claim is denied.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102.

D.  Neurological Manifestations 

The Veteran's neurological manifestations of a postoperative (carpal scaphoid implant) fracture of the carpal scaphoid are currently rated under 38 C.F.R. 
§ 4.124a, DC 8515.  He is currently assigned a 50 percent disability rating from May 8, 2009, through January 12, 2010, and from May 1, 2010, through February 14, 2012, a 10 percent disability rating from February 15, 2012, through May 30, 2016, and a 30 percent disability rating from May 31, 2016.  He seeks higher disability ratings.

DC 8515 provides ratings for paralysis of the median nerve.  DC 8515 provides that mild incomplete paralysis is rated 10 percent disabling on the major side.  Moderate incomplete paralysis is rated 30 percent disabling on the major side.  Severe incomplete paralysis is rated 50 percent disabling on the major side.  Complete paralysis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side.  38 C.F.R. § 4.124a.  

DC 8615 provides a rating for neuritis of the median nerve.  DC 8715 provides a rating for neuralgia of the median nerve.  Both are rated under DC 8515.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

The Board will begin by addressing the 50 percent disability rating that is in effect from May 8, 2009, through January 12, 2010, and from May 1, 2010, through February 14, 2012.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected neurological manifestations of a postoperative fracture of the carpal scaphoid.  38 C.F.R. § 4.124a, DC 8515.  Here, there is no evidence of complete paralysis of the right wrist from May 8, 2009, through January 12, 2010, and from May 1, 2010, through February 14, 2012, to warrant a higher disability rating.  Id.

Specifically, at a September 2009 VA examination, the Veteran reported numbness in his right hand and arm.  He had pain when attempting to grip or open something, and numbness of the thumb, index finger, middle finger, and fourth finger.  He also had numbness over the right forearm and up to his right shoulder.  He had a better feeling in his right hand if he dropped it at his side.  He dangled his right arm out of the bed so he could sleep at night to decrease the pain and to make his hand more comfortable.  He did not take any current treatment.  He denied any flare-ups.  It was very difficult for the Veteran to write, if he is at the computer.  He had to stop typing every couple of minutes to dangle his arm and relieve the pain and numbness.  It was very difficult for the Veteran to hold small tools or grip them.  He was unable to open jars with his right hand.  He was unable to complete yard work, carpentry work, or pool maintenance.  The VA examiner found that the Veteran did not have paralysis, but did have neuritis and neuralgia.  He had evidence of atrophy of the palmer surface of the base of the right thumb.  The Veteran could close his hand and all of the fingertips would meet at the transverse crease.  The fingertips could touch all of the other fingers.  He did not have any limitations on closing his hand.  There was objective evidence of painful motion, edema around the wrist, instability (i.e., had a fine motor tremor), weakness, tenderness, and abnormal movement (i.e., fine tremor).  He did not have effusion, redness, heat, or guarding of movement.  The Veteran's right wrist was manifested by the following ranges of motion:  dorsiflexion to 28 degrees after two repetitions; palmar flexion to 40 degrees after three repetitions; radial deviation to 6 degrees after three repetitions; and, ulnar deviation to 10 degrees after three repetitions - all with pain, fatigue, and loss of endurance.  The examiner diagnosed the Veteran with status post fracture of the right wrist with residuals of pain, atrophy, loss of strength, and loss of ranges of motion.

A September 2010 private medical opinion from Dr. J.C. found that the Veteran could "rarely/none" do repetitive handling (i.e., seizing, grasping, turning, or otherwise working primarily with the whole hand) and fingering (i.e., picking, pinching, or otherwise working primarily with the fingers) of the right hand.  He could frequently (1/2-2/3 of 8 hours) reach (i.e., extending the hands and arms in any direction) with the right hand/arm.

The VA and private treatment records support the aforementioned findings.

None of the physicians who examined the Veteran during this appeal period opined that the Veteran's neurological manifestations of a postoperative (carpal scaphoid implant) fracture of the carpal scaphoid had resulted in complete paralysis of the median nerve or any nerve.  Further, the Board finds that the Veteran's symptoms during this appeal period do not more nearly approximate those associated with complete paralysis of the median nerve.  For instance, the Veteran had pain of the right wrist, but no redness, effusion, or heat (i.e., trophic disturbances).  The Veteran was able to make a fist with his right hand without any difficulties.  He was able to move his wrist, albeit limited, in all directions.  This evidence does not establish that the Veteran's right wrist was manifested by complete paralysis from May 8, 2009, through January 12, 2010, and from May 1, 2010, through February 14, 2012, to warrant a higher disability rating of 70 percent.  The Board finds that the Veteran's right wrist more nearly approximated severe incomplete paralysis during this time period, which warrants the current disability rating of 50 percent.  The Veteran is not entitled to a higher disability rating for his service-connected neurological manifestations of a postoperative fracture of the carpal scaphoid from May 8, 2009, through January 12, 2010, and from May 1, 2010, through February 14, 2012.  38 C.F.R. § 4.124a, DC 8515.  

The Board will now address the 10 percent disability rating that is in effect from February 15, 2012, through May 30, 2016.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected neurological manifestations of a postoperative fracture of the carpal scaphoid.  38 C.F.R. § 4.124a, DC 8515.  Here, there is no evidence of moderate incomplete paralysis of the median nerve of the right wrist from February 15, 2012, through May 30, 2016, to warrant a higher disability rating.  Id.

There are no VA examinations dated during this appeal period.  The VA treatment records dated during this appeal period do not provide evidence of moderate incomplete paralysis of the right wrist from February 15, 2012, through May 30, 2016.  On February 15, 2012, the Veteran underwent a right total wrist arthrodesis by the VA Medical Center (VAMC).  The Veteran is in receipt of a temporary 100 percent under DCs 5003-5215 from February 15, 2012, to September 1, 2012, for convalescence from this surgery.  38 C.F.R. § 4.30.  A February 17, 2012, VA treatment record documents that the Veteran did not have any numbness or tingling of the right wrist.  At a March 2012 VA follow-up visit following right total wrist arthrodesis, the Veteran was doing very well and having very little pain.  He reported numbness over the surgical site.  The examiner found that the Veteran had decreased sensation around the scar with no erythema.  At a May 2012 VA treatment visit, the Veteran reported complete resolution of his preoperative wrist pain.  He still had some residual burning sensation in his first webspace.  Sensation was intact to light touch over the median, ulnar, and radial nerve distributions.  A June 2014 VA treatment record documents that the right wrist ached with repetitive use (e.g., painting for 1 to 2 hours), despite the right wrist fusion.  The remaining VA treatment records during this appeal period document the Veteran's general assertions of chronic right wrist pain, while receiving treatment for some other ailment.

The Veteran reported pain, some (and at times none) numbness and tingling, and some residual burning sensation.  His sensation was intact.  He did not seek treatment often during this appeal period.  The Board finds that these symptoms more nearly approximated mild incomplete paralysis of the median nerve, which warrants the current 10 percent disability rating.  There is no evidence of moderate incomplete paralysis of the right wrist from February 15, 2012, through May 30, 2016, to warrant a higher disability rating of 30 percent.  The Veteran is not entitled to a higher disability rating for his service-connected neurological manifestations of a postoperative fracture of the carpal scaphoid from February 15, 2012, through May 30, 2016.  38 C.F.R. § 4.124a, DC 8515.  

The Board will now address the 30 percent disability rating that is in effect since May 31, 2016.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected neurological manifestations of a postoperative fracture of the carpal scaphoid.  38 C.F.R. § 4.124a, DC 8515.  Here, there is no evidence of severe incomplete paralysis of the right wrist since May 31, 2016, to warrant a higher disability rating.  Id.

Specifically, at a May 31, 2016, VA peripheral nerves examination, the Veteran stated that his carpal tunnel release surgery helped with the numbness and tingling of the thumb and fingers, but he now had returned to baseline as he was before the carpal tunnel release surgery.  The Veteran reported moderate numbness and paresthesias in the right upper extremity.  He denied constant or intermittent pain in the right upper extremity.  He had full muscle strength without any muscle atrophy.  He had normal reflexes (+2).  He had decreased sensation in his right hand/fingers, but normal sensation in his right inner/outer forearm and right shoulder area.  He did not have trophic changes.  The examiner determined that the Veteran had moderate incomplete paralysis of the median nerve.  He used a right wrist brace because it was more comfortable for the Veteran.  Regarding functional impact, the examiner found that the numbness and tingling caused the Veteran to drop objects that he was holding in his right hand.

A December 2017 VA orthopedic surgeon provided an addendum medical opinion, following a review of the May 2016 VA examination.  Regarding the Veteran's statements that repetitive gripping of the hand was painful and that he got a tremor in the right hand if the right wrist gets irritated, the surgeon stated that loss of grip strength may occur after a wrist fusion procedure, but usually not to the extent that it precludes manual labor (wrist arthrodesis is indicated for young laborers with debilitating wrist arthritis).  Most patients with a fused wrist can usually return to work including manual labor work.  In the Veteran's case, his persistent wrist pain may limit his work capacity.  Hand tremors are not an expected outcome of wrist fusion.  Regarding the carpal tunnel release surgery, the surgeon added that recurrence of symptoms years after carpal tunnel surgery may be due to reformation of the transverse carpal ligament, scarring of the nerve, further neuropathy, or neck pathology (i.e., the surgeon noted that the Veteran had cervical spine degeneration).  The surgeon also noted that the Veteran declined a repeat nerve test and was not interested in further surgery.

The VA treatment records dated during this appeal period support the aforementioned findings.

There is no evidence of severe incomplete paralysis of the right wrist since May 31, 2016, to warrant a higher disability rating of 50 percent.  The VA examiner found that the Veteran's disability was manifested by moderate, incomplete paralysis of the median nerve.  None of the other physicians do examined the Veteran determined that his symptoms more closely approximated severe, incomplete paralysis of the median nerve.  The Veteran's symptoms support a moderate rating, as the Veteran had full muscle strength and no muscle atrophy.  The Veteran described his symptoms as moderate at the examination, and he denied constant or intermittent pain.  The Board finds that these symptoms most closely approximate moderate, incomplete paralysis of the median nerve, which warrants the current 30 percent disability rating.  Thus, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected neurological manifestations of a postoperative fracture of the carpal scaphoid since May 31, 2016.  38 C.F.R. § 4.124a, DC 8515.  

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's neurological manifestations of a postoperative fracture of the carpal scaphoid, but finds none are raised by the medical evidence.  The median nerve was the only nerve identified at the VA examinations as causing the Veteran's current symptoms.  38 C.F.R. § 4.124a.

The Board notes that in adjudicating a claim, the competence and credibility of the lay statements must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran and his spouse are competent to give evidence about what they observe or experience.  For example, they are competent to report that the Veteran experiences certain symptoms, such as pain, and they are credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's and his spouse's competent and credible beliefs that the Veteran's disability is worse than the assigned disability ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay statements.

In sum, the preponderance of the evidence is against the assignment of higher disability ratings for the neurological manifestations of a postoperative (carpal scaphoid implant) fracture of the carpal scaphoid at any time during the appeal period.  The claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

E.  Additional Considerations

The May 2016 VA examiner determined that the Veteran had three right wrist scars.  One scar was horizontal across the dorsal aspect of the right wrist and measured 8.5 centimeters (cm.) by 0.1 cm.  The second scar was on the vertical plane dorsal of the right wrist and measured 12.5 cm. by 0.1 cm.  The third scar was on the vertical palmar side of the right wrist and measured 3.5 cm. by 0.2 cm.  The VA examiner found that the scars were not painful or unstable, did not have a total area equal to or greater than 39 square cm. (6 square inches), and were not located on the head, face or neck.  The remaining medical evidence of record does not provide contrary evidence.  The Veteran is not entitled to a separate disability ratings for these scars, as the evidence of record establishes that the scars are noncompensable under the scar regulations.  38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7803, 7804, 7805 (2017).  Specifically, the scar has not shown to be:  located on the Veteran's head, face, or neck; comprised of an area of at least six square inches (39 sq. cm.); unstable; or, painful.  Id.  The Board observes that regulatory scar changes were made in 2012, but these changes involved only a correction to the applicability date of the 2008 regulations, and did not involve any substantive changes.  Accordingly, the Veteran is not entitled to a separate disability rating for his scars associated with his service-connected right wrist disabilities.

ORDER

The claim of entitlement to a rating in excess of 10 percent for postoperative right scaphoid fracture for the period from May 8, 2009, through February 14, 2012, is denied.

The claim of entitlement to a rating in excess of 40 percent for status post right wrist arthrodesis from September 1, 2012, is denied.

The claim of entitlement to ratings for neurological manifestations of a postoperative (carpal scaphoid implant) fracture of the carpal scaphoid in excess of 50 percent from May 8, 2009, through January 12, 2010, and from May 1, 2010, through February 14, 2012, 10 percent from February 15, 2012, through May 30, 2016, and 30 percent from May 31, 2016, is denied.

REMAND

The Veteran has not been provided with a proper duty-to-assist notice letter for his TDIU claim, nor has any development been done with respect to this claim.  The Veteran must be provided with this requisite notice and the claim must be adjudicated in the first instance upon remand.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of the requirements for entitlement to a TDIU, including VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).

2.  The RO/AMC should again contact the Veteran and his representative and request that he complete and submit a VA Form 21-8940, and associate the form with the claims file.  The form should be completed for the years 2009 through 2017.  Ask the Veteran to provide IRS tax returns from 2009 through 2017 and a statement that the copy is an exact duplicate of the return filed with the IRS. Provide the Veteran with an IRS Form 4506-T "Request for Transcript of Tax Return" which may also be found at https://www.irs.gov/pub/irs-pdf/f4506t.pdf so that the Veteran may request tax returns from 2009 thru 2017 and submit them to VA. Tell the Veteran that if he does not have copies of his tax returns for the requested years, he may use the IRS form cited to above.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.
§§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


